Citation Nr: 1453524	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, including a tour-of-duty in the Republic of South Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Houston RO and a transcript of this hearing is of record.  In a May 2012 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  In June 2014, the Board vacated the May 2012 decision in accordance with the settlement agreement in National Org. of Veterans' Advocates v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fec. Cir. 2013).  In September 2014, the Veteran testified at a videoconference hearing before the undersigned VLJ and a transcript of this hearing is also of record.  In September 2014 and October 2014, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The Board has also reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A left ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post year of service. 

2.  Right ear hearing loss exhibited on the pre-induction examination did not undergo a permanent increase in severity beyond its natural progress in service.  

3.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify has been satisfied through notice letters dated in April 2007, June 2013, and February 2013, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim for service connection, to include secondary service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records (STRs) and post-service treatment records are associated with the claims file.  The Veteran also submitted lay statements and pictures.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was afforded a VA audiological examination in August 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds that the VA opinion is adequate for deciding the issues on appeal, as it is predicated on consideration of all of the pertinent evidence of record, to include statements regarding the alleged in-service stressors, and documents that the examiner conducted a full examination of the Veteran, thoroughly reviewed the claims file, and fully understood the questions posed by the originating agency (AOJ).  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the claim on appeal has been met. 

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in March 2012 and September 2014.  According to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a VA hearing officer fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2014 hearing the VLJ identified the issues on appeal, asked questions relevant to the etiology of the Veteran's hearing loss and tinnitus, and solicited testimony regarding outstanding evidence.  The VLJ also addressed the necessary elements to establish entitlement to service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  

The Board finds that any error with regard to the notice and assistance contemplated in Bryant was harmless error.  In September 2013, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In October 2013, the Veteran requested the Board vacate the prior decision and issue a new decision after a new hearing has been conducted.  In September 2014, the Veteran was afforded a new videoconference hearing.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 Fed. Cir. 2004).  In any event, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or demonstrated any prejudice with regard to the conduct of the hearing.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In September 2014 and October 2014, the Veteran submitted additional relevant evidence during the claim period.  Thus, the Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence and of the criteria for entitlement to service connection for a claimed disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A.   § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


II.  Bilateral Hearing Loss  

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to "small arms fire, artillery, incoming rocket RPG attacks, gunships and gunship fire, and [bomb]ardments" during his tour-of-duty in Vietnam.  See May 2007 Statement; April 2008 VA Form 9.

Service personnel records reflect that the Veteran served in Vietnam from 1968 to 1969, and during this time his military occupational specialty (MOS) was a Clerk Typist.  He also earned the Expert (Rifle M-16) and the Marksman (Rifle M-14) Badge.  See DD 214.  The Veteran contends that he suffered hearing loss and developed tinnitus during his tour-of-duty in Vietnam, "while performing outside of [his] trained MOS," and that this disability has continued since that time.  See May 2007 Statement; March 2013 Statement; September 2014 Hearing Transcript at 6.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded. 

Audiometric testing during the pre-induction examination in March 1968 revealed that pure tone thresholds in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
Not Recorded
45
LEFT
5
-5
0
Not Recorded
20

This examination shows normal hearing in the right ear with hearing loss at the frequency 4000 Hertz (45) in the left ear.  

The Veteran's STRs reflect no pertinent findings of hearing loss or tinnitus, and there were no complaints of hearing difficulty during service.  A December 1969 separation examination shows the Veteran was given whispered and spoken voice tests and passed with 15/15.  In his Reports of Medical History, the Veteran denied having or having had any ear trouble.  

In a January 1970 application for compensation received shortly after service discharge, the Veteran made no mention of auditory disability.  

Post-service treatment records consist of a November 2008 mental health note (and addendum), which states that "[the Veteran] is very disturbed by the tinnitus."  A subsequent addendum documents that tinnitus in the right ear is associated with hearing loss.  

A January 2009 audiology consult includes a clinical history of gradual onset of hearing loss and tinnitus, with no specific precipitating event.  The Veteran reported no history of ear disease and denied ear pain or drainage.  The Veteran also reported his MOS was a communications specialist.  The audiologist also noted that history of in service noise exposure "was minimal by the Veteran's own report."  He concluded that there was currently no diagnosis of noise-induced tinnitus.  As his rationale for that conclusion, the audiologist discussed that test behavior was highly suggestive of non-organic hearing loss, which brings the report of subjective  tinnitus into question.  Behavioral test responses were highly inconsistent, even after reinstruction and retesting.  

In August 2011, the Veteran was afforded a VA audiological examination and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
40
LEFT
20
20
25
25
30

Speech audiometry revealed speech ability of 88 percent in the right ear and also of 88 percent in the left ear based on the Maryland CNC Test.  Thus, the requirement of a present disability has been fulfilled, as defined by VA regulation.  The diagnoses included bilateral sensorineural hearing loss. 

Upon examination, the Veteran reported that his MOS was a clerk typist, and in-service noise exposure without hearing protection from "firearms, machine guns, mortars, firing range, helicopters, tanks, heavy artillery, combat explosions, demolitions, aircraft engines, and flight line."  He also reported an onset date of 1968, but did not associate a specific event that resulted in hearing loss.  The audiologist noted the Veteran reported a history of post-service occupational and recreational noise exposure to include the use of a power lawn mower and weed eater without hearing protection.  

The audiologist also noted that the Veterans STRs are silent of any complaints or treatment for hearing loss.  He observed that at the time of separation, whispered and spoken voice tests was recorded for both ears, and that the Veteran denied ear trouble or hearing loss at discharge, finding that "the whisper test lacks sensitivity for high frequency hearing loss." 

The audiologist concluded that the Veteran's "hearing loss is not related to his reported history of military noise exposure."  Specifically, that right ear hearing loss was a pre-existing condition identified at the time of enlistment, and an H-2 profile was assigned.  The finding was based on the absence of significant progression of the sensitivity loss at the affected frequency (4kHz, which is a frequency highly sensitive to the effects of noise) since that time and there can be no argument of aggravation of the pre-existing condition.  

With respect to the left ear, the audiologist cited ANSI (S3.44-1996) and opined that the audiometric results are not indicative "of a noise-induced etiology and are well within normative sensitivity levels for age-related changes in hearing."  The audiologist concluded that the "configuration of the current left ear hearing loss is consistent with the effects of aging, not noise."  

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran asserts that bilateral hearing loss and tinnitus are due to noise exposure in service associated with his tour-of-duty in Vietnam.  The Board has also considered the statements offered by the Veteran's spouse, brother-in-law, and coworkers.  See September 2014 Statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss and tinnitus are related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the August 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

The Board notes that the Veteran contends in 1970 he contacted the VA with respect to his hearing issues and he was advised that "[the VA] could not do anything for [him] at that time."  See September 2014 Hearing Transcript at 9.  There is nothing in the record reflecting that the Veteran claimed service connection for hearing loss or tinnitus at that time.  The Veteran did file a claim for compensation in 1970, but there was no mention of auditory disability.  The Veteran's earliest indication of hearing loss and tinnitus, as shown by the medical evidence of record, was in 2007, which is approximately 38 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim). 

The Veteran is competent to claim that hearing difficulty and tinnitus had its onset in service and continued since that time.  However, his statements in this regard are not consistent.  When seen in April 2009, the Veteran described a gradual onset of hearing loss and tinnitus, with no specific precipitating event.  He also claimed minimal noise exposure due to his military occupational specialty.  His responses to testing were highly inconsistent and called into question the subjective report of tinnitus.  Subsequent statements that he was exposed to acoustic trauma due to combat and other exposure to weapon noise in service that caused his hearing loss lack credibility.  Though the Veteran claimed that he contacted VA regarding his auditory disability in 1970, the only record of his contact is an application for compensation for unrelated disability.  It seems likely that if he had auditory disability that he thought was related to service, he would have mentioned this when filing his January 1970 claim, since he was aware of the compensation program.  The Board does not find credible evidence of continuity of symptoms under the circumstances.  

Given the negative findings for hearing loss and tinnitus in service, the first clinical evidence of pertinent disability many years post service, and the objective medical evidence that hearing loss and tinnitus are not related to the Veteran's reported history of in service noise exposure, a preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


